DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 17/007,846 dated 30 August 2022, responding to the 7 June 2022 Office Action provided in the rejection of claims 1-20, wherein claims 3 and 13 have been canceled, claims 1-2, 6, 11-12, and 16 have been amended, and new claims 21-22 have been added.
In light of new discovered prior art and portions of the previously cited art, indication of allowable subject matter with regard to claims 1-2, 9-12, and 19-20 as presented in the previous Office action has been withdrawn and update grounds of rejection presented herein.
Claims 1-2, 4-12, and 14-22 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 6, 8, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in claims 21-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Workflow Composition and Description Tool) (Hereinafter Nguyen) in view of Gupta et al. (U.S. 2012/0151198) (Hereinafter Gupta), and further in view of Kalluri et al. (U.S. 2021/0264202) (Hereinafter Kalluri – art made of record).
As per claim 1, Nguyen discloses a method comprising:
obtaining, by a system, a plurality of tasks, each of the plurality of tasks configured to perform at least one function when executed (see for example Nguyen, this limitation is disclosed such that there are workflows, wherein a workflows consists of a plurality of tasks that can be executed; p.230 col.2 ¶¶2-3. Each task processes data to perform actions; p.231 section 3.1);
obtaining, by the system, an execution arrangement of a set of tasks of the plurality of tasks, the execution arrangement defining when execution of functions of tasks of the set of tasks occur and data to be passed between at least two tasks of the set of tasks (see for example Nguyen, this limitation is disclosed such that the workflow consists of sequential blocks of tasks and nested parallel tasks, such that the tasks that can be executed in parallel (or in any order) and the tasks that must wait until a previous task or block of tasks is finished; p.230-231 section 2. The workflow has a sequence of tasks, a code of each task, a set of input data of each task, a set of output data of each task, and dependence and parallelism among the tasks defined by the input/output of the tasks. This dependence includes describing that a downstream (e.g. second) task uses data produce by an upstream (e.g. first) task (i.e. “data to be passed between at least two tasks of the set of tasks”); p.231 section 3.1);
automatically generating, by the system, a specification that includes a different object for each of the tasks of the set of tasks, each of the objects being modified during the generation of the specification based on the execution arrangement and the data (see for example Nguyen, this limitation is disclosed such that a graph of the tasks and data of the workflow is generated as a DAG; p.232-233 section 3.5, Figs 1, 2, 3 and associated text).
Nguyen does not explicitly teach automatically generating, by the system, executable code using the specification, the executable code configured, when executed, to perform all of the functions of all of the tasks in the set of tasks according to the execution arrangement based on a single user request.
However, Gupta discloses automatically generating, by the system, executable code using the specification, the executable code configured, when executed, to perform all of the functions of all of the tasks in the set of tasks according to the execution arrangement based on a single user request (see for example Gupta, this limitation is disclosed such that after iterating through a workflow graph with task specifications represented by nodes and dependencies, an executable workflow is generated from the dependency graph; clm.10 and associated text. Configuration is based upon user configuration information received from a user through a user interface; paragraph [0090]).
Nguyen in view of Gupta is analogous art because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nguyen by generating an executable workflow from a workflow graph as taught by Gupta because it would enhance the teaching of Nguyen with an effective means of using a known plan generation technique to create an executable workflow (as suggested by Gupta, see for example paragraph [0075]).
Although Nguyen in view of Gupta discloses automatically generating, by a system, a specification that includes a different object for each of the tasks of a set of tasks, each of the objects being modified during the generation of the specification based on an execution arrangement and data, Nguyen in view of Gupta does not explicitly teach each of the objects including a particular structure, the particular structure for a particular task of the plurality of tasks including one or more of: an identifier of the particular task, an identifier of the arrangement of the particular task in the execution arrangement, one or more variables pointing to output of another task for the particular task to obtain data passed between the particular task and the another task, and one or more variables to obtain an input from a user.
However, Kalluri discloses each of the objects including a particular structure, the particular structure for a particular task of the plurality of tasks including one or more of: an identifier of the particular task, an identifier of the arrangement of the particular task in the execution arrangement, one or more variables pointing to output of another task for the particular task to obtain data passed between the particular task and the another task, and one or more variables to obtain an input from a user (see for example Kalluri, this limitation is disclosed such that for a configurable, defined workflow comprising a set of tasks, each task corresponds to and is represented by a node structure of the workflow. Each task as represented by a node is characterized by parameter (i.e. “an identifier of the particular task”); paragraph [0013]).
Nguyen in view of Gupta is analogous art with Kalluri because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nguyen in view Gupta by having workflows of tasks with node structures representing task parameters as taught by Kalluri because it would enhance the teaching of Nguyen in view of Gupta with an effective means of performing particular actions defined by a workflow (as suggested by Kalluri, see for example paragraph [0013]).
As per claim 2, Nguyen in view of Gupta, further in view of Kalluri discloses the method of claim 1, wherein the variables of the particular structure are modified based on the execution arrangement and the data (see for example Nguyen, this limitation is disclosed such that workflow nodes have parameters including number of forks given at runtime and input/output data; p.232 section 3.3).
As per claim 9, Nguyen in view of Gupta, further in view of Kalluri discloses the method of claim 1, wherein the execution arrangement is configured to include parallel execution of the set of tasks of the plurality of tasks, independent sequential execution of the set of tasks of plurality of tasks, dependent sequential execution of the set of tasks of plurality of tasks, or combinations thereof (see for example Nguyen, this limitation is disclosed such that instructions in a workflow include parallel instructions and sequence instructions; p.230 col.2).
As per claim 10, Nguyen in view of Gupta, further in view of Kalluri discloses a computer-readable medium comprising computer-executable instructions, which when executed by the system, cause or direct the system to perform the method of claim 1 (see for example Nguyen, this limitation is disclosed such that execution of a program on hardware platforms occurs; p.230 section 1).
Regarding claim 11, it is a system claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 12, it is a system claim having similar limitations cited in claim 2.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 19, it is a system claim having similar limitations cited in claim 9.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 9.
As per claim 20, Nguyen in view of Gupta, further in view of Kalluri discloses the system of claim 11, wherein the executable code is configured to be generated in a user-defined programming language (see for example Nguyen, this limitation is disclosed such that users define and control construction of the workflow definition; p.232 section 3.3).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Workflow Composition and Description Tool) in view of Gupta (U.S. 2012/0151198), further in view of Kalluri (U.S. 2021/0264202) as applied to claims 1 and 11 above, respectively, and further in view of Snell et al. (U.S. 2008/0288621) (Hereinafter Snell).
As per claim 4, Nguyen in view of Gupta, further in view of Kalluri discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the execution arrangement is based on an arrangement of task graphical user interface objects in a graphical user interface where each of the task graphical user interface object correspond to a different task of the set of tasks of the plurality of tasks.
However, Snell discloses the limitation wherein the execution arrangement is based on an arrangement of task graphical user interface objects in a graphical user interface where each of the task graphical user interface object correspond to a different task of the set of tasks of the plurality of tasks (see for example Snell, this limitation is disclosed such that there is a system where each workflow object is represented as an icon on a graphical user interface; paragraph [0057]).
Nguyen in view of Gupta, further in view of Kalluri is analogous art with Snell because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nguyen in view of Gupta, further in view of Kalluri by using a graphical user interface for workflow management as taught by Snell because it would enhance the teaching of Nguyen in view of Gupta, further in view of Kalluri with an effective means of providing the tools necessary for workflow development, configuration, and management (as suggested by Snell, see for example paragraph [0057]).
As per claim 5, Nguyen in view of Gupta, further in view of Kalluri, further in view of Snell discloses the system of claim 4, wherein the arrangement of the task graphical user interface objects in the graphical user interface results from a user dragging and dropping the task graphical user interface objects into the arrangement and the graphical user interface generates the specification (see for example Snell, this limitation is disclosed such that sequence and logical relationships of workflow objects is accomplished by dragging and dropping the icons representing the workflow objects in the graphical user interface. The GUI contains a process definition area where processes for agents to execute workflow objects are defined; paragraphs [0057], [0059]).
Regarding claim 14, it is a system claim having similar limitations cited in claim 4.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 15, it is a system claim having similar limitations cited in claim 5.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Workflow Composition and Description Tool) in view of Gupta (U.S. 2012/0151198), further in view of Kalluri (U.S. 2021/0264202) as applied to claims 1 and 11 above, respectively, and further in view of Hundt, Christopher James (U.S. 8,832,176) (Hereinafter Hundt).
As per claim 7, Nguyen in view of Gupta, further in view of Kalluri discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the set of tasks of the plurality of tasks includes a first task that makes a call to a first application programming interface of a first remote system and a second task that makes a call to a second application programming interface of a second remote system.
However, Hundt discloses the limitation wherein the set of tasks of the plurality of tasks includes a first task that makes a call to a first application programming interface of a first remote system and a second task that makes a call to a second application programming interface of a second remote system (see for example Hundt, this limitation is disclosed such that in a system with a first task and second task (Abstract, col.1 lines {36}-{51}), an API used by the tasks provides remote procedure calls; col.4 lines {20}-{34}).
Nguyen in view of Gupta, further in view of Kalluri is analogous art with Hundt because they are from the same field of endeavor, task management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nguyen in view of Gupta, further in view of Kalluri by providing remote procedure calls to tasks via API as taught by Hundt because it would enhance the teaching of Nguyen in view of Gupta, further in view of Kalluri with an effective means of enabling message exchange between tasks (as suggested by Hundt, see for example col.4 lines {20}-{34}).
Regarding claim 17, it is a system claim having similar limitations cited in claim 7.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN R LABUD/Examiner, Art Unit 2196